Exhibit Index EXHIBIT NO. (99) Press release, dated April 28, 2008 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate Release For Further Information Refer to: John J. Haines 260-824-2900 FRANKLIN ELECTRIC COMPANY REPORTS RECORD SALES AND OPERATING INCOME FOR THE FIRST QUARTER Bluffton, Indiana - April 28, 2008 Franklin Electric Co., Inc. (NASDAQ:FELE) reported diluted earnings per share of $0.35 for the first quarter of 2008, an increase of 67 percent compared to 2007 first quarter earnings per share of $0.21, and first quarter income of $8.1 million in 2008, an increase of 66 percent compared to $4.9 million for the same period a year ago. First quarter sales were a record $176.0 million, up $45.5 million or 35 percent compared to $130.5 million in 2007. First quarter sales attributed to acquisitions were $28.7 million. The Company’s total organic growth was about 17 percent for the quarter including organic growth achieved by acquired companies and $7.0 million of growth from foreign exchange rate changes. Water Systems sales worldwide were $136.7 million, up $36.1 million or 36 percent for the first quarter of 2008 compared to the same period for 2007. Water Systems’ total organic growth was about 12 percent for the quarter. The growth was primarily attributable to increased sales in the United States, Canada, Latin America and the Middle East. Fueling Systems sales worldwide were $39.3 million, an increase of approximately 31 percent for the first quarter of 2008 compared to the same period for 2007.
